 GRIFFIN INNSGriffin Inns, Owner and Operator of Sheraton MotorInn (Woodhaven, Michigan) and Local No. 24,Hotel, Motel, Restaurant Employees, Cooks andBartenders Union, AFL-CIO. Case 7-CA-12254April 22, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn July 16, 1976, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, the Charging Party, theUnion in this proceeding, filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order, as modified herein.The Administrative Law Judge dismissed therefusal-to-bargain allegation of the complaint. TheUnion contends that in November 1975 Respondentconditioned collective bargaining on the Union'sdropping unfair labor practice charges against it, andthat this conduct constituted a refusal to bargain. Weagree.The Administrative Law Judge found that, at ameeting between Respondent and union representa-tives on November 3, 1975, Respondent's representa-tive, Gehl, told Union Negotiator Panos, "If youI The Administrative Law Judge, discrediting Union Negotiator Panos,found that Respondent's manager, Rogula, did not put off bargaining withPanos by telling him to await the outcome of a decertification petition filedwith the Board. No exceptions were filed to this finding and we adopt itproforma. We do not agree, however, with the Administrative Law Judge'salternative theory that, even if Panos were credited, no violation could befound in Rogula's statement. Sec. II, C, 3, par. 3. In view of our pro formaadoption of the principal finding, the Administrative Law Judge's alterna-tive holding is gratuitous.2 Star Manufacturing Company, Division of Star Forge, Inc., 220 NLRB582, 587 (1975).3 Our dissenting colleague's view of both the facts of this case and of therelevant law is askew. In the first place, the complaint alleges, inter alia, thatRespondent violated Sec. 8(aX5) of the Act both by assisting employees inthe preparation and circulation of a decertification petition and by itsoverall failure and refusal to bargain with the Union on and after August 5,1975. As recounted by the Administrative Law Judge, Union RepresentativePanos testified, without contradiction, that on November 3, 1975, Respon-dent expressly conditioned negotiations on the Union's withdrawal of unfairlabor practice charges. It cannot be doubted that the then pending chargeswere a matter of concern to Respondent. In fact, the Administrative LawJudge found a violation of Sec. 8(aXI) of the Act predicated onRespondent's earlier threat directed to the employee who had initiated thecharges. Thereafter, although our colleague intimates otherwise, Respon-dent failed to respond to Panos' requests for a meeting.We are puzzled by our colleague's reading of the record in this case.Clearly. Respondent was on notice that its course of dealings with the Union229 NLRB No. 26drop those charges, we'll start to negotiate," and thatPanos refused.This was Panos' uncontradicted testimony. Re-spondent does not deny Panos' account. GeneralManager Rogula, who was present at the November3 meeting, testified only that he could not rememberany discussion to that effect. Respondent did not callGehl to refute Panos' testimony. Accordingly, we seeno reason to reject it.The Administrative Law Judge, in finding thatRespondent had not refused to bargain with theUnion, failed to consider Panos' unrefuted testimo-ny. When considered together with Manager Rogu-la's own testimony that Panos called him thereafterto set up negotiations, we conclude that Respon-dent's conditioning bargaining on withdrawal of theunfair labor practice charges constituted an unlawfulrefusal to bargain. The Board has held that anemployer may not lawfully condition negotiations ona waiver of unfair labor practice charges.2As the Union represented a majority of Respon-dent's employees in an appropriate unit and, havingfound that Respondent refused to bargain collective-ly with the Union, we will order that Respondentbargain with the Union upon request.3ADDITIONAL CONCLUSION OF LAWInsert the following as Conclusion of Law 3 andrenumber the remaining Conclusions of Law:"3. By refusing to bargain with the Union on andafter November 3, 1975, Respondent engaged inunfair labor practices within the meaning of Section8(aX5) and (1) of the Act."on and after August 5 was in issue and might give rise to the finding of aviolation of its duty to bargain. As our colleague concedes, GeneralManager Rogula, who was present at the critical November 3 meeting, wascross-examined concerning Panos' direct testimony as to what took place atthat meeting. Although our colleague apparently labors under the miscon-ception that Rogula controverted Panos' testimony, the record is otherwise.Thus when Rogula was asked whether he recalled any discussion during theNovember 3 meeting about resumption of bargaining in exchange forwithdrawal of charges, he responded: "Well, there possibly could have beenbut I can't recall what it was pertaining to." Thereafter, as noted above,Respondent also failed to call Gehl to deny Panos' testimony concerning theNovember 3 session. Hence. Panos' testimony with respect to this incidentstands unrebutted on the record.In the circumstances of this case, our colleague's forebodings seemunwarranted. The question of Respondent's conduct at the November 3meeting was fully litigated as part and parcel of the examination intoRespondent's alleged refusal to bargain. In our view, our colleague cannotsuccessfully maintain either that such conduct is not intimately related tothe subject matter of the complaint, or that Respondent lacked ampleopportunity to rebut any and all adverse testimony arising at the hearing.Accordingly, and although our colleague would have it otherwise, thisRespondent's failure to rebut Panos' damaging testimony concerning theNovember 3 meeting raises no due-process issue. In these circumstances andin conformity with well-established precedent, we are fully warranted infinding and remedying Respondent's unlawful conduct. See, in this regard,Crown Zellerbach Corporation, 225 NLRB 911 (1976), and cases citedtherein.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Griffin Inns, Owner and Operator of SheratonMotor Inn (Woodhaven, Michigan), its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Insert the following as paragraph l(e) of theAdministrative Law Judge's recommended Orderand reletter the subsequent paragraph accordingly:"(e) Refusing to bargain with Local No. 24, Hotel,Motel, Restaurant Employees, Cooks and BartendersUnion, AFL-CIO, as the exclusive representative ofthe employees in the following appropriate unit:"All employees employed by Respondent at itsfacility located at 21700 West Road, Woodhaven,Michigan, but excluding guards and supervisorsas defined in the Act."2. Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b) Upon request, bargain with Local No. 24,Hotel, Motel, Restaurant Employees, Cooks andBartenders Union, AFL-CIO, as the exclusiverepresentative of its employees in the unit foundappropriate and embody any understanding reachedin a signed agreement."3. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER WALTHER, dissenting in part:I would affirm the Administrative Law Judge'sdismissal of the 8(a)(5) allegation. The GeneralCounsel based his case on his complaint allegationthat Respondent assisted in the preparation andcirculation of a decertification petition. The Admin-istrative Law Judge found that the evidence did notestablish that allegation and dismissed it. Themajority affirms that dismissal.The majority finds, however, on the basis of UnionNegotiator Panos' testimony, which the Administra-tive Law Judge discredited in other respects, thatRespondent hinged negotiations on the Union'sdropping its unfair labor practice charges filed withthe Board. Whatever was said in Panos' questionableaccount, there was no reason for Respondent toattempt to discredit that testimony since there was noallegation or theory of violation being put forwardrelated thereto. Further, the record clearly shows thatRespondent did not refuse to meet with the Unionfor the purpose of negotiation.The Union had been the collective-bargainingrepresentative of Respondent's employees since June1971 and had executed a collective-bargainingagreement with Respondent which had a July 1975termination date. As found by the AdministrativeLaw Judge, negotiations looking toward a newagreement began in early spring and continuedthrough July. Whether the parties met again inAugust or September is unclear. They did meet onNovember 3 for contract negotiations and Respon-dent's representatives maintained a willingness tobargain toward a contract. It was at this meeting thatthe assertedly unlawful statement by Respondent'srepresentative was made.After November 3, Respondent's attorney calledPanos to set a meeting date, but Panos told him thathe could not meet because of the deer huntingseason. Panos testified that he told the attorney thathe would call him after the deer season. Panos,however, did not carry through on that. After thedeer season, he called Respondent's general manag-er, Rogula, but no meeting was arranged. Rogulaadvised Panos to call his attorney, but Panos did not.The Administrative Law Judge found that therehad been no contact between the parties sinceDecember 1975. He further found that Panos did notpress Respondent for meetings; that the calls hemade were to Rogula rather than to the attorney,whom he knew to be primarily involved in negotia-tions; and that Panos delayed one meeting for hispersonal convenience. On the facts as found by theAdministrative Law Judge, I would not find thatRespondent refused to meet or to bargain inviolation of the Act.My colleagues seem to have found their facts in theproverbial "Looking Glass." First, the complaintdoes not allege a violation of Section 8(a)(5) in an"overall" failure and refusal to bargain with theUnion. The complaint, by paragraph 15, alleged an8(a)(5) violation "by the acts described above inparagraph 12 and its subparagraphs, and by each ofsaid acts, Respondent did refuse ...." Paragraph12 of said complaint states that since August 5, 1975,Respondent has refused to bargain with the ChargingUnion by the following acts and conduct; specifical-ly by: (a) assisting its employees in preparing andcirculating a decertification petition, and (b) "[a]t alltimes since the filing of the petition referred to insubparagraph (a) above, and by virtue of same[emphasis supplied], Respondent has failed andrefused ..." There are no other 8(aX)(5) allegationsin the complaint.Second, my colleagues themselves seem to sufferfrom myopia, inasmuch as their reliance on Panos'testimony must assume its credibility. However, thefact is that the Administrative Law Judge did not200 GRIFFIN INNScredit Panos' testimony. Furthermore, the recordestablishes that Respondent's witness denied thatRespondent conditioned bargaining upon the with-drawal of the charges.Third, my colleagues supply no rationale for theirapparent assertion that Respondent's violation ofSection 8(a)(1), by its threat to the employee whosupplied an affidavit in support of the Union'scharges, aids their finding that Respondent refusedto meet with Panos.Fourth, the Board has always followed the Federaltheory of notice pleading, and I agree that Respon-dent was on notice that it was alleged to haveviolated Section 8(a)(5) as alleged in the complaint.However, the complaint specifically alleges thatRespondent refused to bargain with the Union byvirtue of its initiation of the decertification petition-it does not allege that Respondent refused to bargainbecause of the pending unfair labor practice charges.A further reading of the record, which my colleaguesmight find instructive, reveals that the majority's ideaof "fully litigated" in this case consists of no morethan a one-time response by Panos to a GeneralCounsel's question in passing on direct examinationconcerning what was discussed at the November 3bargaining session. (I must assume, from the context,that my colleagues concede that the parties didmeet?!) In response to the General Counsel'squestion on cross-examination, Respondent's witnessdenied that such was the case. That was the extent ofany litigation of this issue.Notice, as contemplated by the doctrine of dueprocess, seems to me to require a more formalassertion by the prosecutor of the defendant'swrongdoing. The General Counsel has made no suchclaim prior to the close of the hearing in this case.Accordingly, to the extent that the majority predi-cates a violation of Section 8(a)(5) upon thisuncredited part of Panos' testimony I believe themajority has violated the Administrative ProcedureAct and the precepts of due process. As stated by thecourt in Rodale Press, Inc. v. Federal Trade Commis-sion, 407 F.2d 1252, 1256 (C.A.D.C., 1968):The Administrative Procedure Act, in 5 U.S.C.§554(b) (1964) provides in pertinent part: "Per-sons entitled to notice of an agency hearing shallbe timely informed of ...(3) the matters offactand law asserted." ... Hence it is well settled thatan agency may not change theories in midstreamwithout giving respondents reasonable notice ofthe change. N.LR.B. v. Johnson, 322 F.2d 216,219-200 (C.A. 6, 1963); N.L.R.B. v. H. E. FletcherCo., 298 F.2d 594 (C.A. 1, 1962). [Emphasis in theoriginal.]Accordingly, I believe that this case must be decidedon the basis of the theory upon which it was litigated,unless and until Respondent is given notice of themajority's theory and an opportunity to presentrelevant evidence thereto and argue its merits.Otherwise, to all those charged before this Agency,beware! For, until you read the Board's decision, youmay never know of what it is that you have beenaccused!APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dis-charge or other reprisals, or promise thembenefits in order to discourage union activity,membership, and support.WE WILL NOT encourage our employees to signpetitions to decertify the Union.WE WILL NOT discourage membership in oractivities on behalf of Local No. 24, Hotel, Motel,Restaurant Employees, Cooks and BartendersUnion, AFL-CIO, or any other labor organiza-tion, by discharging or otherwise discriminatingagainst employees in any manner with regard totheir rates of pay, wages, hours of employment,hire, tenure of employment, or any terms orconditions of employment.WE WILL NOT refuse to bargain collectively withthe above-named Union, as the exclusive repre-sentative of the employees in the unit hereinfound to be appropriate. The appropriate unit is:All employees employed by us at our facilitylocated at 21700 West Road, Woodhaven,Michigan, excluding guards and supervisorsas defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any other labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, orto refrain from any or all such activity.WE WILL offer Donna Ball immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent posi-tion, without loss of seniority or other rights orprivileges, and WE WILL make her whole for any201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDloss of earnings she may have suffered by reasonof the discrimination against her, with interestthereon at 6 percent per annum.WE WILL, upon request, bargain with Local No.24, Hotel, Motel, Restaurant Employees, Cooksand Bartenders Union, AFL-CIO, as the exclu-sive representative of our employees in theappropriate unit described above and embodyany understanding reached in a signed agreement.GRIFFIN INNS, OWNERAND OPERATOR OFSHERATON MOTOR INN(WOODHAVEN MICHIGAN)DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thiscase was heard in Detroit, Michigan, on March 29, 30, and31, 1976, based upon a charge by Local No. 24, Hotel,Motel, Restaurant Employees, Cooks and BartendersUnion, AFL-CIO, herein the Union, filed on August 14,and amended on September 9 and October 3, 1975 (alldates hereinafter are 1975 unless otherwise specified). Theoriginal complaint was issued by the Regional Director forRegion 7 of the National Labor Relations Board onSeptember 30 and was amended on October 16. Thecomplaint, as amended, alleges that Griffin Inns, Ownerand Operator of Sheraton Motor Inn (Woodhaven,Michigan), herein Respondent, has violated Section8(a)(1), (3), and (5) of the Act by threats and promises ofbenefits to discourage continued union affiliation, assis-tance in the preparation and circulation of a decertificationpetition, the discharge of an employee because of her unionactivities and support, and its refusal to bargain with theUnion. Respondent's timely filed answer denies thesubstantive allegations of the complaint.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and to cross-examine witnesses. Briefs, which have been carefullyconsidered, were filed by the General Counsel andRespondent.Upon the entire record, including my careful observationof the witnesses and their demeanor, I make the following:I The certification ran to the Detroit Local Joint Executive Board, Hotel& Restaurant Employees and Bartenders International Union, AFL-CIO.The contract was executed by Respondent and that organization on behalfof various locals representing different classifications of employees withinFINDINGS OF FACT AND CONCLUSIONS OF LAWI. THE RESPONDENT'S BUSINESS AND THE UNION'SLABOR OROANIZATION STATUSRespondent is a Minnesota corporation engaged inWoodhaven, Michigan, in the operation of a motel andrestaurant. Jurisdiction is not in issue. Based upon theadmitted allegations of the complaint I find and concludethat Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.I find and conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.H. THE UNFAIR LABOR PRACTICESA. BackgroundIn June 1971, pursuant to an election conducted by theMichigan Employment Relations Commission, the Unionwas certified to represent Respondent's employees. Theparties entered into a collective-bargaining agreement,effective July 1, 1972, through July 1, 1975.1 The admitted-ly appropriate unit was:All employees employed by the Employer at its facilitylocated at 21700 West Road, Woodhaven, Michigan,but excluding guards and supervisors as defined in theAct.While the certification specifically included "Front Officeemployees" and the initial contract provided a wage ratefor clerks and clerk trainees, the parties did not considerthe front desk clerks to be within the Union's jurisdictionduring the term of that contract.Prior to the advent of the Union, Respondent hadprovided its employees with health insurance coverage,pursuant to a contract with Blue Cross/Blue Shield. TheUnion maintained a separate health and welfare programand the 1972-75 collective-bargaining agreement permittedRespondent to discontinue Blue Cross/Blue Shield cover-age for employees coming under the union plan, whichRespondent did.According to the undisputed testimony of MichaelRogula, Respondent's general manager (and former own-er), between 1972 and 1974 contacts between managementand the Union were few. No grievances were brought tothe attention of management.B. Relevant Current FactsWhile it is not altogether clear from the record, it appearsthat negotiations toward a new collective-bargainingagreement opened about March or April. The Unionsought, and Respondent agreed to, the inclusion of thethe industry. At the outset of the current negotiations, the Union requestedthat the contract be amended to reflect a name change to that shown on thecaption herein.202 GRIFFIN INNSfront desk clerks within the bargaining unit. This wasapparently implemented immediately. Also included in theUnion's proposals was a request for the resumption ofhealth coverage under Blue Cross/Blue Shield.2Rogulacontacted a representative of the insurance company and,at that representative's request, delegated to Kay Roshnow,the banquet manager (and wife of George Roshnow, thefood and beverage manager), the task of determining howmany employees would require coverage under the Union'sproposal. Kay Roshnow surveyed the employees.3According to Donna Ball, a cook (and the allegeddiscriminatee herein), Kay Roshnow approached her inlate March and asked her whether she or her husband hadBlue Cross. Ball replied that she would want coverage. KayRoshnow then stated:Well, we're not getting Blue Cross right now, ... butpossibly if we vote out the union we might be gettingBlue Cross back.... Somebody will be comingaround with a -a paper, and if you signed the paper,that meant you wanted to vote on -to vote to keep theunion in or out.At this time, Ball had heard that Respondent and theUnion were in negotiations and she understood from KayRoshnow that Blue Cross insurance was a union demand.4Sometime during April, according to the testimony ofLinda Ehrlich, a waitress (subsequently laid off and notpresently employed by Respondent), a conversation shehad with Rogula drifted onto the subject of the Union.Ehrlich testified that Rogula told her "that there was achance we could get our Blue Cross back if we didn't havethe union, but he said he wasn't promising, but there was achance." Rogula denied making the foregoing statement toEhrlich. He claimed that there were occasions whenemployees asked him about resumption of the Blue Crosscoverage, at which times, he claimed, he referred them totheir union representatives. Relying on their comparativedemeanors, and noting particularly that the statementattributed to Rogula by Ehrlich is consistent with otherstatements attributed to him and other managementrepresentatives, I credit Ehrlich.About April 13, James Fetzer, union business representa-tive, met with 12 of Respondent's employees. Discussionswith these employees gave him evidence of violations of thecollective-bargaining agreement. He prepared a "blanketgrievance" concerning these alleged violations in the formof a letter dated April 17, and sent it to Respondent'smanagement in Minneapolis, Minnesota. He did not give it2 The Union's written proposal contained the following:HEALTH AND WELFARE -Cover all employees who work three (3) daysper week or more (and are not covered as a dependent on a comparablegroup plan, fully paid for by another employer) with individualcoverage of group Comprehensive Blue Cross with "D-45 rider andBlue Shield MVF-I without any cost to the employees."The record does not establish when Respondent received this proposal.However, the proposal concludes with the inscnption in lower case, in thebottom left-hand corner of the last page "mh opeiu 10 afl-cio 62675" fromwhich I infer that it was not typed until June 26. 1975.1 The record reflects that Kay Roshnow interviewed and hired employ-ees and responsibly directed their work. Based upon this evidence and herrelationship to George Roshnow, I conclude that she was a supervisor andagent within the Act's intendment.to either Rogula or Roshnow. Rogula, however, becameaware of the grievance sometime within the month ofApril. The letter listed 11 items whereby named employeeswere receiving less money per hour or fewer hours thanthat to which they were entitled by contract. Included inthese items were:3. Donna Ball, cook, scheduled for 9-1/2 hoursevery Friday and Saturday and not getting overtimepay after 8 hours.54. Donna Ball, cook, has been scheduled for threedays a week since last July. The contract calls for her tobe paid at the rate of $4.50 per hour as an extra ratherthan the $4.00 per hour rate of a steady.6At this same meeting, Donna Ball was elected unionsteward, a position previously unfilled at Respondent'splace of business. Neither the Union nor Ball notifiedRespondent of Ball's new role. Ball never functioned as asteward; she participated in neither grievance meetings nornegotiations. Rogula denied that he ever learned that shehad become a union steward. George Roshnow 7acknowl-edged that he had heard that Ball was elected steward. Hetestified that he greeted the news with incredulity becauseof Ball's prior lack of interest in the Union.Prior to May, Ball had been scheduled to work fromapproximately 2 to 10 p.m. on Thursdays and 2 to I I p.m.on Fridays and Saturdays. She testified that in late April,around 2 weeks after the union meeting, Mr. Roshnowcame to her as she was working and told her:Donna, I can't afford to pay anybody time and a halfand I'm going to have to cut your hours from nine anda half hours a day to eight ...She protested that it would be difficult to complete herwork with short hours and Roshnow allegedly replied:Well, the only way you could get your hours backwould be to get rid of the union ...I can't afford topay anybody time and a half.Roshnow admitted that after he learned of Ball's entitle-ment to overtime after 8 hours per day he changed herwork schedule so that on Fridays and Saturdays, ratherthan coming in at 2 p.m. she would start at 3 p.m. HeI Kay Roshnow, no longer employed by Respondent, was not called torebut Ball's credibly tendered testimony.Art. III, sec. 3 of the agreement provided:Except as otherwise herein provided, time and one-half shall be paid forall hours worked in excess of eight (8) in any one day ...6 Art. 11, sec. 12 of the agreement defined an "extra employee ...as anyemployee working three (3) days per week or less." Schedule "A" of thatagreement, the wage provisions, set forth a $4.50 per hour wage rate for"extra" cooks. It also provided for time and one-half for all hours in excessof 8 per day.7 The supervisory status of George Roshnow, as food and beveragemanager, was admitted.203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied telling her that she could only get her hours back, ortime and one-half, if they got rid of the Union.8Shortly after the above conversation with Roshnow,according to Ball, Rogula told her: "You know, Donna, Ican't afford to pay any cook four-fifty an hour." Sheprotested that he was "looking at it from management'spoint of view," and he replied, "You know, you might loseyour job over it. I can't afford to pay anybody four-fifty anhour." Rogula denied discussing this matter with Ball.On an afternoon about the third week in May, accordingto Ball, Roshnow initiated a conversation by commentingthat she should slow down in the manner in which she wascutting vegetables. She said that she was in a hurry becauseshe didn't have much time since her hours were cut.Roshnow told her:Well, there's one way to remedy that: Get rid of yourunion ...You know, your unions aren't any good inrestaurants ...I know you have the union in thefactory; all they do is take your money and don't doanything for you ...It's none of my business but inmy opinion, being union steward was an unwise thingto do.He repeated:The only way you could get your hours back would beto get rid of the union. ...This company really wantsto go by the union. ...You'll all be in white uniformsand hairnets, you'll only be able to have anything todrink on your break and you won't be able to smoke inbetween.See what the union did for you, Donna?. ..All yougot was your hours cut.Roshnow denied the essence of the foregoing statement. Asnoted, he admitted reducing Ball's hours as a result of thegrievance. He also admitted soliciting employees towithdraw their grievances against him. These actionsindicate an antipathy toward the grievance procedure andenforcement of contract rights and are consistent with thetypes of statements attributed to him by Ball. Based uponthese actions and upon my evaluation of the testimonialdemeanors of both witnesses, I credit Ball. For the samereasons, I credit Ball over Rogula in regard to thestatement attributed to him.In early June, Ball approached Kay Roshnow with awritten vacation request. She told Mrs. Roshnow "that Iwould need July, the week of the 7th and the 14th off,which were 10th, 1 Ith, and 12th; 17th, 18th and 19th," andthat she wanted that period to coincide with the shutdownof the plant at which her husband was employed.9Respondent's scheduling of its cooks was informal; itsI An analysis of Ball's timecards reveals that on a majority of Fridaysand Saturdays from the beginning ofJanuary until the payroll period endingMay 22, Ball worked 9 or more hours. Subsequent to May 22, on thoseFridays and Saturdays on which she worked, Ball started work I hour laterand earned only 8 hours' pay. General Counsel disclaimed any intention ofalleging the reduction in hours as an independent violation.9 The record in not clear whether Ball specifically mentioned these datesor only inferred them by reference to the weeks in which they fell. Herpretrial affidavit made no mention of the specific dates. I conclude, basedupon her testimony and affidavit, that Ball told Roshnow the weeks sheconcern was that the duties be covered. Kay Roshnow toldBall to clear her plans with another cook, Tim Kinsey. Shedid so and was assured that he could cover for her duringher vacation.10She then told George Roshnow that she hadcleared her vacation with Kinsey and he would cover thedates for her. She requested a letter from Respondententitling her to discounts at Sheraton Inns while shetraveled.Ball worked on Thursday, July 3. The restaurant wasscheduled to be closed on the holiday, July 4, and, since hewas scheduled to work on that day anyway, Kinseyvolunteered to cover for Ball on July 5, giving her an extracouple of days to prepare for her vacation. She agreed andboth Ball and Kinsey notified Roshnow of the schedulechange. Roshnow had no objection and testified that thisextra day off was a 'bonus" for Ball. On the evening of July3, Kay Roshnow brought Ball the discount letter, signed byher husband. The letter stated, inter alia: "Mrs. Ball will betraveling with her family ...the second week in July,1975." Ball told Mrs. Roshnow that there was a mistake inthe letter, that she would be traveling the second and thirdweeks in July and that she would be gone for 2 weeks. Mrs.Roshnow assured her that the dates were not important aslong as the other motels saw that she was an employee ingood standing." Ball further recalled overhearing aconversation between George Roshnow and Bunny Thiv-ierge, a salad girl who was capable of filling in as a cook,wherein Thivierge was asked if she could work 3 days forBall if Kinsey had to leave early on his vacation. Thiviergeallegedly agreed to do so. George Roshnow had norecollection of this conversation. Thivierge was called byneither party.Ball returned to the city from her vacation on Saturday,July 19. Respondent, however, had expected her to returnto work on Thursday, July 17 and was unprepared for herabsence. Kinsey had already left on his vacation andvarious makeshift arrangements were made to providecooking services. Roshnow, himself, cooked for a banqueton the night of July 17.Ball learned that she had been expected back and wentto the Inn on Monday, July 21. She spoke with Roshnowwho told her that when she did not come in on July 17 or18, they thought she had quit and hired a replacement forher. She was terminated at that time.12Between July 15 and August 1, a petition seeking supportfor the decertification of the Union was circulated amongRespondent's employees. Bettye Binkley, Respondent'safternoon shift front desk clerk (3 to 11 p.m.) was thecirculator and initial signatory. (Her signature is dated July15.) Respondent's role in that petition is at issue herein.Binkley testified that she determined to seek support fordecertification when, after a year in which she wasexcluded from the unit, Rogula told her that she wouldwanted to take off, which would include the dates set forth above, but didnot specifically mention the dates.10 Neither General Counsel nor Respondent called Kinsey to corrobo-rate its contentions." The foregoing testimony was credibly offered and stands uncontra-dicted.12 Roshnow testified that he told her that they were in the process ofhiring someone else. Rogula testified that they had hired someone. Therecord, however, does not establish that anyone was hired to replace Ball. Icredit Ball's recollection of her discharge interview.204 GRIFFIN INNShave to join the Union. She had previously dealt with theUnion as proprietress of a bar and, in that capacity, hadexperience with Labor Board representation proceedings.Binkley denied that she was instructed to engage in thedecertification activity by Roshnow or Rogula. Shetestified that she was assisted in preparation of the petitionby her own attorney. There was no direct evidence tocontradict Binkley's testimony.Binkley further testified that she had only one conversa-tion with Rogula regarding the petition:...He asked me if I had a petition going, and I saidyes. And he said that there were some problems withthe union people and maybe I should think about whatI was doing.She told him that she knew what she was doing and wouldcontinue. Rogula denied having such a conversation withBinkley.Morning shift (7 a.m. to 3 p.m.) desk clerk RobinKamin'3testified to certain events which would indicatemanagement's support or assistance for Binkley's petition.Thus, she testified that around July 12 or 14 (before evenBinkley's name was placed on the petition) Rogula had aconversation with her, as follows:He asked me if I had signed a petition that was goingaround, and I had not answered him, and he went on,saying that if I didn't I'd better because ... as far as hewas concerned, the union was on its way out.Rogula denied involvement in this conversation. Kamintestified that at that point she had not yet seen the petitionbut was shown it a couple of days later, by Binkley. She didnot sign it then. However, on the following day, sheobserved Binkley come in around 9 a.m., punch thetimeclock, and spend the morning circulating around themotel with the petition. It was on that day, around 2:30p.m. that Binkley once again gave Kamin the petition,asked her to sign it and Kamin did so. Her signature is theeleventh in order of signing; it is the first one bearing thedate of July 16.Kamin's testimony in the foregoing regard does notwithstand scrutiny. Even if Rogula had knowledge of, andinvolvement in, the circulation of the petition, he would notlikely have asked Kamin if she had signed a petition whichwas not yet to be circulated for another I to 3 days. HadBinkley been soliciting signatures on the petition all duringthe morning and early afternoon of July 16, Kamin's wouldnot likely have been the first signature added to thatpetition on that date. Had Binkley clocked in during themorning, as Kamin was sure she did, her timecard wouldso reflect. It does not. Binkley's timecard for the payrollperiod ending July 31 reflects that on the first day of thatperiod, Wednesday, July 16, Binkley clocked in at 2:54p.m. She clocked in at approximately that same time eachday that week. In the following week, she worked themorning shift, apparently substituting the Kamin. Based13 At the time these events occurred, Kamin was using her mamed name,Ganfi.14 George Roshnow suggested that what he asked Ehrlich to sign was arelease of the grievances filed against him. He also admitted that, upon herupon the foregoing inconsistencies, and my unfavorableimpression of Kamin as a witness during this phase of hertestimony, I am constrained to discredit her. I was, on theother hand, favorably impressed with Binkley as a witness.She was candid and presented reasonable explanations forher actions. Her personal attitude toward union representa-tion does not warrant a conclusion that her actions weresuggested or controlled by management. I credit hertestimony.On July 25, Linda Ehrlich, a waitress who had been laidoff, in May, came to the restaurant to visit friends stillemployed there. During the course of the afternoon, Mrs.Roshnow told her that George Roshnow wanted to talk toher in the office. She went to the office, anticipating aconversation regarding her return to work. However,Roshnow told Ehrlich:...that there was some kind of petition at the frontdesk, if I would like to sign it I could. I didn't have to, itwas up to me but it was at the front desk.4Ehrlich went to the front desk, sometime before 3 p.m., wasshown the petition by Binkley, and signed it.Prior to the inclusion of the desk clerks in the unit, RobinKamin had received Blue Cross insurance from Respon-dent. According to Kamin, Rogula spoke to her in theoffice in early August. She alleged:Mr. Rogula had asked me if I was going to sign anaffidavit with Blue Cross against him, and I knewnothing about any Blue Cross affidavit, and I told him Iwould be honest with him, that I did sign an affidavitagainst him but it was with the union, and I told himwhat the affidavit was. ..about the certification. Andhe said he was disappointed in me and -'cause hethought I was a loyal employee to him, and hethreatened to take away my Blue Cross if I didn't dropthe charges, and I says I wouldn't drop the chargesbecause I believed in what I signed.She added, at a later point in her testimony, that Rogulaalso threatened to deprive her of the daily free meal. Theaffidavit to which Kamin referred was one she had given tothe Union on August 13. It concerned Binkley's circulationof the decertification petition and Rogula's alleged state-ments to her.Rogula testified that in May or June he questionedKamin, as follows:I ...asked her if she'd signed any type of affidavitwith Blue Cross, stating that she did not have any otherform of insurance, because Blue Cross had specificallyasked me to make sure that nobody had other coveragebesides their Blue Cross program, and this was myquestion to her, and her answer to me was that -thatshe started in on something of a decertification notice,or something, that the union had her to sign.question, he might have told her that there was a petition at the front desk.Ehrlich impressed me as a candid witness endeavoring to accurately recallthe truth. I was less convinced of George Roshnow's recollective abilitiesand candor. I therefore credit Ehrlich's recollection of the conversation.205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRogula stated that her reply was completely unrelated tohis question. He testified that he told her to do whatevershe thought was fair. In regard to the Blue Cross coverage,he told her that once she joined the Union, she wouldreceive the Union's health insurance and lose Blue Cross.Kamin further testified that a couple of days after theabove conversation, Rogula called her to ask her if she haddropped the charges. She said no. He then allegedly spoketo her at the front desk:...again he asked if I had dropped the charges, andI said no, and he said that you know, that if you don'tdrop the charges you're going to have to go to courtand face my lawyer and that I will take your Blue Crossaway. And I said that I still wasn't going to drop thecharges. And he said that he would take the money outof my paycheck for what he paid on my Blue CrossIt was Rogula's recollection that he did have somesubsequent conversations with Kamin, not in regard to anyaffidavit or charges, but about the requirement that frontdesk employees join the Union, the deduction of uniondues and the loss of her Blue Cross coverage because ofcoverage under the Union's insurance plan.As is frequently the case, the truth lies somewherebetween the versions related by the witnesses. Based uponthe comparative demeanors of the witnesses and theinherent probabilities I conclude that Rogula's versioncomes closer to what actually transpired. He intended toquestion Kamin about assurances she might have givenBlue Cross concerning duplicated health insurance cover-age. Based upon her reply, referring to the affidavit shegave in August, this inquiry must have taken place in thatmonth.15 As the substitution of the Union's insurance forBlue Cross followed from the inclusion of the desk clerks inthe Union (at least until and unless the parties negotiatedBlue Cross coverage) I find it difficult to believe thatRogula threatened to take away such coverage. It is mostprobable that his statement concerning the loss of BlueCross insurance was misunderstood by Kamin to be athreat. I do not credit Kamin's assertion that Rogulathreatened to deprive her of the free meal.The sequence of events, from Kamin's furnishing of anaffidavit to the Union through the filing and service of theinitial charge herein (August 14 and 16, respectively) andthe subsequent conversations, leads me to conclude that inthose subsequent conversations, Rogula was asking Kaminabout her affidavit in relation to the unfair labor practicecharges which by this time, he would have received. Itherefore credit the testimony of Kamin to the extent thatshe stated that Rogula asked her whether she had droppedthe charges and told that she would have to go to court andface his lawyer if she did not.As noted, negotiations for a new collective-bargainingagreement began in early spring. James Panos became theUnion's negotiator in July and participated in three or foursessions during that month.1615 Rogula admitted that his recollections of dates and places during thisperiod was confused due to family and financial problems he was thenfacing.Panos claimed to have made a number of telephone callsto Rogula, attempting to set up bargaining meetings inAugust and September and testified that he did not believethat there were any meetings held in those months. Hecould give details of only one such conversation. Hetestified:I talked to Mr. Rogula to set up a meeting forbargaining, and he said he would have to contact Mr.Kovaleski [his attorney], and the petition was goingaround at that point, and he says, why don't we wait tosee what happens with the petition.Rogula subsequently informed him that the petition hadbeen dismissed. It was Panos' general testimony that in histelephonic conversations with Rogula, Rogula repeatedthat he had to contact his attorney, but no meetings wereset up.In October, according to Panos, the Union allegedlysought the assistance of the State Mediation Agency. Panoswent to an intended mediation meeting on October 14.Respondent did not show up.Rogula denied telling Panos that they would wait to seewhat happened with the petition before bargaining. He alsodenied knowledge of any meeting scheduled in Octoberwith a mediator. While he was not very specific in regard totimes and dates of events occuring in late summer and fall,due to his preoccupation with the terminal illness of hisbrother, he believed that the last bargaining meeting beforeNovember was in August or September. He also testified toa number of substantial contract proposals made byRespondent, which were rejected by the Union.On November 3, the Union met with Respondent,including corporate representatives from Minneapolis, inorder to get negotiations moving. The Union's grievanceswere discussed and, according to Panos, Mr. Gehl told theUnion, "If you drop those charges, we'll start to negotiate."The Union refused. The record does not disclose whatfurther discussions were held except that no bargainingtook place.Subsequent to November 3, Panos called Rogula to setup another meeting. Kovaleski returned his call and Panostold Kovaleski that he could not meet until after the deerhunting season. After the deer season, he called Rogulaagain but no meetings were set up. There have been nocontacts or attempted contacts in regard to contractnegotiations since December.C. Analysis and ConclusionsI. The 8(a)(1) violationsIt is well settled that an employer who promises or grantsbenefits in order to discourage employees from engaging inunion activities violates Section 8(a)(1) of the Act. N.LRB.v. Exchange Parts Company, 375 U.S. 405, 409-410 (1964);Medo Photo Supply Corporation v. N.L.RB., 321 U.S. 678,685-686 (1944). The promise, to be unlawful, need beneither express nor ever fulfilled. N.L.R.B. v. Drives, Inc.,16 Panos was unfamiliar with the course of negotiations prior to July. Heclaimed to have no notes or files regarding any of the bargaining.206 GRIFFIN INNS440 F.2d 354 (C.A. 7, 1971), cert. denied 404 U.S. 912(1971), enfg. 172 NLRB 969 (1968).It is in this category of implied promises of benefits that Iconsider Kay Roshnow's statement to Ball, in March, andRogula's statement to Ehrlich, in April, to the effect thatthey might resume Blue Cross insurance coverage if theyvoted the Union out, and George Roshnow's statements toBall, in April and May, that she could only get her hoursrestored if the Union were eliminated. Accordingly, I findthat these statements by Respondent's supervisors andagents violated Section 8(a)(1) of the Act.Similarly unlawful are threats of discharge or otherreprisals which are intended to discourage union activity orsupport. See, for example, United Aircraft Corporation v.N.LR.B., 440 F.2d 85 (C.A. 2, 1971), enfg. 179 NLRB 935(1969); Santa Fe Drilling Company v. N.LR.B., 416 F.2d725 (C.A. 9, 1969), enfg. 171 NLRB 161 (1968). I havefound that Rogula told Ball that she might lose her job ifshe continued to press for the higher hourly rate of pay dueher under the contract as an "extra" cook. Pursuingcontractual grievances is union activity protected by theAct, and a threat to discharge an employee in order todiscourage such activity violates Section 8(a)(1). See, forexample, Merlyn Bunney and Clarence Bunney, partners,d/b/a Bunney Bros. Construction Company, 139 NLRB 1516(1962). Additionally, in crediting Ball over George Rosh-now I have found that Roshnow told Ball that, in his"opinion, being union steward was an unwise thing to do."Such a statement is but a thinly veiled threat of dischargeor other reprisal and is violative of Section 8(a)(1). UnitedAircraft Corporation v. N.LR.B., supra, 440 F.2d at 93, and179 NLRB at 958.A more difficult question is framed by Rogula's state-ment to Kamin, telling her that she would have to go tocourt and face his lawyer if she did not drop her chargesagainst him. Giving testimony is at times inconvenient,expensive in terms of lost time and earnings, psychological-ly threatening and worrisome. The willingness of witnessesto initially come forward with evidence and thereafterappear at hearings and testify is essential to the administra-tion of justice. Conduct which impinges on that willingnessshould not lightly be tolerated. Moreover, while it is truethat in the instant case the witnesses, in fact, "went tocourt" and "faced" Respondent's lawyer, the great majori-ty of Board cases are settled or otherwise closed withoutlitigation. It therefore does not necessarily follow that allwitnesses who give statements will be required to givetestimony in formal proceedings. Accordingly, I find thatRogula's statement to Kamin constituted a threat violativeof Section 8(a)(1) of the Act.General Counsel contended that the evidence establishedthat Respondent assisted in the preparation and circulationof the decertification petition. I do not so find. Theevidence which I have credited established that in March,Kay Roshnow predicted that one day a petition would becirculated; in July, Rogula asked Binkley whether she wascirculating a petition and told to think about what she wasdoing; and, in the same month, George Roshnow toldEhrlich that there was a petition at the front desk which shecould sign if she wanted to. Kay Roshnow's statement wastoo remote to establish managerial assistance in thepetition's preparation. Rogula's statement, if anything,tended to discourage rather than encourage Binkley'sactions. Only George Roshnow's statement encouragedemployee support of that petition.Moreover, I have credited the testimony of Binkley. Shehad independent reasons to prepare and circulate thepetition. She also had advice, independent of Respondent,necessary for the preparation of that petition. Theevidence, while suggesting that Respondent may have beenlenient in permitting worktime to be used in the circulationof the petition, fails to establish that Respondent assisted inthe petition's preparation or put Binkley on the clock atother than her normal hours for the purpose of encourag-ing that circulation. In the absence of evidence of disparatetreatment, such as the enforcement of a no-solicitation ruleagainst prounion employees, Respondent's leniency doesnot violated the Act.However, as noted, George Roshnow's statement toEhrlich, a laid off employee desirous of returning to work,encouraged that employee to sign in order to secure thefavor that might mean reemployment. That it was couchedin terms of a freedom of choice does not substantiallydetract from the fact that her direct supervisor suggestedshe sign by calling her to his office specifically to tell herabout the petition and where she might find it. Hissuggestion, I find, constitutes an independent violation ofSection 8(aXl). State Radiator Company, 202 NLRB 335(1973).2. The discharge of Ball -Section 8(a)(3)General Counsel contends that Respondent's assignedreason for discharging Donna Ball, her absence from workon July 17, 18, and 19, was a pretext and that the realreason was her union activity. Respondent, of course,controverts this contention and asserts that her absencewas the actual reason for discharge. The problem is toascertain Respondent's true, underlying motive. N.L.R.B.v. Jones & Laughlin Steel Corp., 301 U.S. 1, 45-60 (1937)."A justifiable ground for dismissal is no defense if it is apretext and not the moving cause." N.LRB. v. Solo CupCompany, 237 F.2d 521, 525 (C.A. 8, 1956).Ball was elected as union steward but apparently neitherreceived nor performed any duties in that role. She wasalso among those employees for whom the Union sought toenforce the contract. It could be said that this was minimalunion activity. However, the significance of such activity isrelative to what preceded it and is measured by theemployer's response to it. In this case, prior to Ball'selection, there had been no steward and prior to thisgrievance, grievance activity had been essentially nonexist-ent. Moreover, both aspects of Ball's activity arousedemployer consternation. As previously noted, both Rosh-now and Rogula commented on and directed remarksviolative of Section 8(aXI) toward her activity. She wasdirectly advised that pressing for the additional 50 centsper hour could lead to her discharge and it was implied thatadverse consequences would follow from being steward.On the other hand, Respondent had expected Ball toreturn from her vacation on July 17, and was unpreparedfor her absence on that weekend. This I find, was an honestmistake. Ball had requested, and been granted 2 weeks,207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 7 and 14. These weeks would have included July 17through July 19. However, either because of the error in thediscount letter prepared for her by Kay Roshnow orbecause of the extra days in the July 4 weekend, given as a"bonus" when Kinsey volunteered to cover for her, themisunderstanding arose. The misunderstanding, unques-tionably, inconvenienced Respondent. It did not, however,cause Respondent to hire a replacement for Ball at anytime prior to her return. Additionally, the misunderstand-ing was at least as much Respondent's fault as Ball's, ifindeed it was not entirely Respondent's mistake.Viewing the foregoing facts in juxtaposition, and notingparticularly Respondent's knowledge and animus towardBall's union activity, I conclude that Respondent seizedupon Ball's absence to discharge her but that the real orsubstantial motivating reason was her union activity.17Since even a discharge unlawfully motivated only in partviolates the Act, I conclude that by discharging Donna Ballon July 21, Respondent has violated Section 8(aX3) of theAct. Detroit Forming, supra; N.LR.B. v. West Side CarpetCleaning Co., 329 F.2d 758, 761 (C.A. 6, 1964); N.LR.B. v.Whitin Machine Works, 204 F.2d 883, 885 (C.A. 1, 1953).3. The alleged refusal to bargain -Section8(a)(5)General Counsel has asserted a two pronged theory ofviolation of Section 8(a)(5). First, it is contended thatRespondent's assistance in regard to the preparation andcirculation of the decertification petition independentlyconstitutes a refusal to bargain. General Counsel's secondcontention is that Respondent has refused to meet andbargain with the Union since the filing of that petition andin reliance upon that petition. The evidence, I find, fails tosupport either contention.As to the preparation and circulation of the petition, Ihave found this to be an independent action of employeeBettye Binkley. Respondent may not have been displeasedwith this activity but the evidence was not sufficient toestablish that it caused it.Moreover, I am not inclined to credit the testimony ofPanos in regard to the negotiations. I find it difficult tobelieve that an experienced union negotiator (such as heclaimed to be) would enter negotiations at their mid-pointwithout determining the state of those negotiations up tothat time or would continue negotiations without maintain-ing some record of the offers, counteroffers, and progress,or lack of it, being made. I further find it difficult to believethat such an agent, after a refusal-to-bargain charge hadbeen filed by his organization, would fail to record anddocument the alleged attempts to meet. I also note that hisrecollections of details was very poor. Even creditingPanos, I would find that the statement attributed to Rogulaconcerning waiting to see what would happen with thepetition, was ambiguous and not an outright refusal tomeet. And, if it were, it would have delayed bargaining notmore than a couple of weeks as the decertification wasquickly dismissed. Finally, I note that even according to1i In so concluding, it is not necessary to find that Respondent conspiredto be left without a cook on that weekend in order to have a reason fordischarging Ball, as Respondent implies upon brief. It is sufficient toestablish a pretext to show that an otherwise justifiable reason was not thePanos' testimony, he did not press Respondent formeetings; the calls he made were to Rogula rather thanKovaleski, who he knew to be primarily involved in thenegotiations, and he delayed at least one meeting for hispersonal convenience.Accordingly, I conclude that General Counsel has failedto sustain his burden of proof in regard to the allegedrefusal to bargain.FURTHER CONCLUSIONS OF LAW1. By threatening employees with discharge or otherreprisals, by promising benefits to employees and byencouraging employees to sign a decertification petition inorder to discourage union activity, membership andsupport, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteedthem under Section 7 of the Act, thereby violating Section8(aX I) of the Act.2. By discharging Donna Ball in order to discourageunion activity, membership, and support, Respondent haddiscriminated in regard to the hire and tenure of heremployment, in violation of Section 8(a)(3) and (1) of theAct.3. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.4. Respondent has not engaged in any unfair laborpractices not specifically found herein.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(aX)( I) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Donna Ball, Respondent shall offer her imme-diate and full reinstatement to her former or substantiallyequivalent position, without prejudice to her seniority orother rights and privileges, and shall make her whole forany loss she may have suffered by reason of the discrimina-tion against her. Any backpay found to be due shall becomputed in accordance with the formula set forth in F. W.Woolworth Company, 92 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962)."A violation of Section 8(aX3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing in any othermanner upon the rights guaranteed employees by Section 7of the Act. Pan American Exterminating Co., Inc., 206NLRB 298, fn. 1 (1973); Entwistle Manufacturing Company,23 NLRB 1058 (1940), enfd. as modified 120 F.2d 532(C.A. 4, 1941).Upon the basis of the entire record, the findings of fact,and the conclusions of law, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:moving or sole cause of the discharge. Detroit Forming Inc., 204 NLRB 205(1973); N.LR.B. v. Symons Manufacturing Co., 328 F.2d 835, 837 (C.A. 7,1964).208 GRIFFIN INNSORDER 18The Respondent, Griffin Inns, Owner and Operator ofSheraton Motor Inn (Woodhaven, Michigan), its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with discharge or otherreprisals in order to discourage union activity, member-ship, and support.(b) Promising benefits to employees to discourage unionactivity, membership, and support.(c) Encouraging employees to sign petitions to decertifythe Union in order to discourage union activity, member-ship, and support.(d) Discouraging membership in or activities on behalf ofLocal No. 24, Hotel, Motel, Restaurant Employees, Cooksand Bartenders Union, AFL-CIO, or any other labororganization, by discharging or otherwise discriminatingagainst employees in any manner with regard to their ratesof pay, wages, hours of employment, hire, tenure ofemployment or any term or condition of their employment.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:"s In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Offer Donna Ball immediate and full reinstatement toher former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason ofthe discrimination against her in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Order.(c) Post at its Woodhaven, Michigan, facility copies ofthe attached notice marked "Appendix." 19 Copies of saidnotice on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.19 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."209